Citation Nr: 0109178	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of cold 
weather injury to both feet.

3.  Entitlement to service connection for lumbar spine 
arthritis.

4.  Entitlement to service connection for right knee 
arthritis.

5.  Entitlement to service connection for left knee arthritis 
with residuals of a proximal tibia fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  During that time, he spent one year stationed in 
Korea, from February 1968 to February 1969.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's feet were deemed to have been medically 
normal upon his entry into service.

3.  During service, the veteran complained of aching and 
throbbing arches.

4.  Current medical evidence confirms a diagnosis of 
bilateral pes planus.


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

According to the general medical examination conducted in 
conjunction with the veteran's entry into active service, his 
feet were deemed to have been normal upon clinical 
examination and he was deemed fit for military service.  The 
medical history portion of the entrance examination reflects 
that the veteran reported having no foot trouble or lameness.  
During service, his medical records reflect that he 
complained of "throbbing aches in arches," and pain in his 
arches upon walking, running, or putting excessive pressure 
on his feet upon two occasions.  Although he was referred to 
a podiatrist, no actual podiatric evaluation or treatment for 
fallen arches is reflected in the service medical records.  
The report of the general medical examination conducted upon 
his discharge from service does not reflect complaints or 
findings pertinent to pes planus.

The report of a May 1999 VA examination conducted pursuant to 
the instant claim reflects a current diagnosis of pes planus, 
based upon X-ray studies and a clinical examination.  

Applying the law to the facts of this case, in the absence of 
a specific finding of pes planus on the report of the 
veteran's entrance medical examination, his feet must be 
presumed to have been normal upon his entrance into service.  
There is no evidence contained in the record which would tend 
to demonstrate that pes planus existed prior to service.  The 
veteran's complaints regarding aching and throbbing arches in 
service are recorded in his medical records and the medical 
evidence reflects that he currently carries a diagnosis of 
bilateral pes planus.  Thus, the uncontested evidence of 
record shows that the disability was first manifested during 
service and has continued since service to the present time.  
Under these circumstances, the law dictates that service 
connection for bilateral pes planus be granted.  


ORDER

Service connection for bilateral pes planus is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

For example, the veteran was explicitly notified by letters 
of April 1999 and August 2000 that he needed to obtain 
private medical records which might support his claim, but 
that the RO would not obtain them for him.  Under the terms 
of the VCAA, however, the RO is obligated to assist the 
veteran in obtaining the records which might support his 
claim, if he identifies the medical providers who would have 
such records.  Therefore, the veteran should be provided with 
another opportunity to identify the medical treatment he has 
received subsequent to service.  

Specifically with respect to the veteran's claim for 
residuals of cold injury to his feet, we observe that the 
1999 VA examiner rendered a diagnosis of "history of 
frostbite of the bilateral feet, symptomatic."  The symptoms 
reflective of frostbite are not specifically identified, 
however.  Furthermore, the evidence of record does not 
contain any definite linkage between the currently-shown 
frostbite residuals and any event in service.  Especially 
given that the veteran resides in Alaska, additional evidence 
linking frostbite residuals to service is crucial to support 
a meritorious claim for service connection.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment and treatment from 
the United States Public Health Service 
medical facilities afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  The RO should again request that the 
veteran supply the names and addresses of 
all medical care providers who have 
treated him for back complaints, knee 
complaints, and frostbite symptoms since 
his discharge from service.  The veteran 
is informed that the duty to assist is 
not a one-way street and he must comply 
with this request if the RO is to have 
the information necessary to assist him 
in developing his claim.  After securing 
any necessary release(s), the RO should 
obtain these records for inclusion in the 
claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied. 

4.  The RO should accomplish all other 
indicated evidentiary development, 
including obtaining a medical opinion as 
to the approximate date of onset of the 
veteran's frostbite.

5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



